

115 SRES 154 ATS: Promoting awareness of motorcycle profiling and encouraging collaboration and communication with the motorcycle community and law enforcement officials to prevent instances of profiling.
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 154IN THE SENATE OF THE UNITED STATESMay 4, 2017Mr. Johnson (for himself, Mrs. Shaheen, Mr. King, Ms. Murkowski, Mrs. Ernst, Ms. Baldwin, Mr. Sullivan, and Mr. Crapo) submitted the following resolution; which was referred to the Committee on the JudiciaryDecember 11, 2018Committee discharged; considered and agreed toRESOLUTIONPromoting awareness of motorcycle profiling and encouraging collaboration and communication with
			 the motorcycle community and law enforcement officials to prevent
			 instances of profiling.
	
 Whereas motorcycle ridership has continued to increase over time with registrations growing from 3,826,373 in 1997 to 8,600,936 in 2015;
 Whereas, as of August 2016, the ongoing National Motorcycle Profiling Survey 2016, conducted by the Motorcycle Profiling Project, found that approximately 1/2 of the motorcyclists surveyed felt that they had been profiled by law enforcement at least once;
 Whereas motorcycle profiling means the illegal use of the fact that a person rides a motorcycle or wears motorcycle related apparel as a factor in deciding to stop and question, take enforcement action, arrest, or search a person or vehicle with or without legal basis under the Constitution of the United States;
 Whereas complaints surrounding motorcycle profiling have been cited in all 50 States; Whereas nationwide protests to raise awareness and combat motorcycle profiling have been held in multiple States;
 Whereas in 2011, Washington signed into law legislation stating that the criminal justice training commission shall ensure that issues related to motorcycle profiling are addressed in basic law enforcement training and offered to in-service law enforcement officers in conjunction with existing training regarding profiling;
 Whereas reported incidents of motorcycle profiling have dropped approximately 90 percent in the State of Washington since the 2011 legislation was signed into law; and
 Whereas in the spring of 2016, Maryland became the second State to pass a law addressing the issue of motorcycle profiling: Now, therefore, be it
	
 That the Senate— (1)promotes increased public awareness on the issue of motorcycle profiling;
 (2)encourages collaboration and communication with the motorcycle community and law enforcement to engage in efforts to end motorcycle profiling; and
 (3)urges State law enforcement officials to include statements condemning motorcycle profiling in written policies and training materials.